Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 1 of 6 PageID: 42465



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  ____________________________________
                                      :
  MONDIS TECHNOLOGY LTD. et al.,      :
                                      :
          Plaintiffs,                 :                Civil Action No. 15-4431 (SRC)
                                      :
                      v.              :
                                      :                     OPINION & ORDER
  LG ELECTRONICS, INC.                :
  et al.,                             :
                                      :
          Defendants.                 :
  ____________________________________:

  CHESLER, U.S.D.J.

         This matter comes before the Court on the motion to stay the damages re-trial pending

  appeal by Defendants LG Electronics, Inc. and LG Electronics U.S.A., Inc. (collectively,

  “LG”). Plaintiffs Hitachi Maxell, Ltd., n/k/a Maxell Holdings, Ltd., Maxell, Ltd., and Mondis

  Technology Ltd. (collectively, “Mondis”) oppose the motion. For the reasons that follow, the

  motion will be denied.

         LG asks the Court to stay the re-trial on damages, and related proceedings, pending

  resolution of the interlocutory appeal on issues of liability. The threshold matter is what

  standard this Court should apply to this motion. LG contends that the Court should apply the

  following standard:

         (1) whether a stay would unduly prejudice or present a clear tactical disadvantage
         to the non-moving party; (2) whether a stay will simplify the issues in question
         and trial of the case; and (3) whether discovery is complete and whether a trial
         date has been set.

  Horizon Pharma, Inc. v. Dr. Reddy's Labs., Inc., 2017 WL 3704614, at *2 (D.N.J. Aug. 25,

  2017). Mondis contends that the Court should apply the Hilton standard:

                                                   1
Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 2 of 6 PageID: 42466



          (1) whether the stay applicant has made a strong showing that he is likely to
          succeed on the merits; (2) whether the applicant will be irreparably injured absent
          a stay; (3) whether issuance of the stay will substantially injure the other parties
          interested in the proceeding; and (4) where the public interest lies.

  Hilton v. Braunskill, 481 U.S. 770, 776 (1987). This Court concludes that Supreme Court

  jurisprudence supports the argument that application of the Hilton test is not appropriate here.

  First, the paragraph which sets forth the Hilton factors begins with this sentence: “Different

  Rules of Procedure govern the power of district courts and courts of appeals to stay an order

  pending appeal.” Id. (italics added.) LG has not here asked for a stay of an order pending

  appeal of that order. Furthermore, the Supreme Court provided an informative discussion of the

  application of the Hilton factors in Nken v. Holder, 556 U.S. 418, 426 (2009), and it begins as

  follows: “An appellate court’s power to hold an order in abeyance while it assesses the legality

  of the order has been described as ‘inherent.’” The Nken Court explained:

          The authority to hold an order in abeyance pending review allows an appellate
          court to act responsibly. A reviewing court must bring considered judgment to
          bear on the matter before it, but that cannot always be done quickly enough to
          afford relief to the party aggrieved by the order under review.
          ...
          The whole idea is to hold the matter under review in abeyance because the
          appellate court lacks sufficient time to decide the merits.

  Id. at 427, 432. The Nken Court considered the similarity between the Hilton test and the

  traditional test for injunctions, and stated:

          There is substantial overlap between these and the factors governing preliminary
          injunctions, not because the two are one and the same, but because similar
          concerns arise whenever a court order may allow or disallow anticipated action
          before the legality of that action has been conclusively determined.

  Id. at 434. The last quote particularly makes clear that the Supreme Court applies the Hilton test

  in circumstances in which what is at issue is whether to stay an order which is under review.

  That is not at all the situation here. LG here seeks a stay of the damages re-trial during the

                                                    2
Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 3 of 6 PageID: 42467



  pendency of the interlocutory appeal of the judgment of liability. Damages are not the subject

  of the interlocutory appeal. The rationale given by the Nken Court does not apply here, because

  the legality of a re-trial on damages is not pending review at the Federal Circuit. The review of

  the judgment of liability has potential implications for the availability of damages, but the

  legality of a re-trial on damages is not the focus of the interlocutory appeal. Application of the

  Hilton factors is not appropriate in this context.

         Mondis, opposing application of the Horizon standard, contends that this standard has

  been applied in cases in which the question was whether to grant a stay pending patent

  reexamination, which is not the case here. This is correct: in Horizon, as in the case on which

  Horizon relied, Stryker Trauma S.A. v. Synthes (USA), 2008 WL 877848, at *1 (D.N.J. Mar. 28,

  2008), that was the issue. In its reply brief, without expressly conceding the point, LG bolsters

  its argument for the Horizon standard by arguing that it is one of many standards derived from

  the principles stated in Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936), 1 in which Justice

  Cardozo famously wrote:

         the power to stay proceedings is incidental to the power inherent in every court to
         control the disposition of the causes on its docket with economy of time and effort
         for itself, for counsel, and for litigants. How this can best be done calls for the
         exercise of judgment, which must weigh competing interests and maintain an
         even balance.

  1
    In support, LG points to the persuasive analysis of these issues in Kuang v. United States Dep't
  of Def., 2019 WL 1597495, at *3 (N.D. Cal. Apr. 15, 2019), in which the court concluded:

         [A] review of the case law suggests that district courts that have directly
         confronted the question have overwhelmingly concluded that the Landis test or
         something similar governs. Those courts have reasoned that the Nken test “is
         applicable when there is a request to stay a district court’s judgment or order
         pending an appeal of the same case,” while Landis applies to the decision to stay
         proceedings, regardless whether the stay is based on a direct appeal or an
         independent case.


                                                       3
Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 4 of 6 PageID: 42468




  Indeed, this is a fine statement of what this Court must do to decide the instant motion. This

  Court will apply the standard stated in Horizon to this motion to stay, guided by the fundamental

  principles stated in Landis. As will be seen in the analysis that follows, whether or not the

  Horizon version of the Landis standard is perfectly tailored to the circumstances of this case, LG

  has failed to demonstrate that a stay of the damages re-trial is warranted.

         This motion arises during, and is impacted by, the COVID-19 crisis. Pursuant to this

  District’s Standing Order 2020-12, jury trials have been suspended through August 31, 2020.

  The period of suspension has already been extended once. At this moment, no one knows when

  jury trials will be permitted to resume. Because it is unknown when a re-trial by jury will be

  permitted in this case, in deciding the instant motion, the Court limits its consideration of the

  motion to a stay of supplementary discovery and motion practice in preparation for re-trial.

  This Court today does not consider the issue of whether the re-trial itself should be stayed

  because, at the moment, that is moot.

         LG argues that all three elements of the standard used in Horizon support a grant of a

  stay. First, LG contends, “a stay will simplify the issues in question and trial of the damages

  case.” (LG’s Br. 11.) Although that quote is the subheading for a section of LG’s brief, the

  argument that follows confuses the issues. LG proceeds to argue that, in the event that the

  Federal Circuit reverses the judgment of liability, a re-trial on damages will be a waste, and the

  pre-trial preparations likewise, which is indisputable, but way off the point. LG makes no

  argument that a stay will simplify the issues in question, nor any argument that a stay will

  simplify the trial for damages because, of course, it will not. Should the Federal Circuit affirm

  the judgment of liability, the damages issues in question are likely to be exactly the same as they


                                                     4
Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 5 of 6 PageID: 42469



  are today. LG has not shown why this Court should prioritize reduction of the risk of wasted

  effort, when the Horizon standard says nothing about that. As to the first element of the

  Horizon standard, LG has not shown that it weighs in favor of a stay.

         Second, LG argues that a stay will not unfairly prejudice Mondis, as the median time for

  resolution of Federal Circuit appeals is sixteen months, and such a delay is minimal. Mondis

  responds, aptly, that no party waiting for payment would ever agree, and that the delay here

  benefits only LG, not Mondis. There is no question that a sixteen-month delay in payment of

  damages prejudices – in the sense that it harms – Mondis, and LG has made no case that such a

  delay would be fair under the circumstances of this case. The prejudice factor weighs in favor

  of Mondis.

         As to the third element, LG points out that supplemental discovery has not begun, nor has

  a new trial date been set; these facts are undisputed. LG then builds on these facts to argue that

  a stay would be both efficient and cost-effective. The Court cannot agree that delay in this

  circumstance is efficient and cost-effective. Rather, it appears to this Court that preparations for

  a re-trial on damages should require minimal additional expenditures of effort and money. The

  Court has limited supplementary discovery to a very narrow scope, and will not allow a new

  theory of damages to be presented at the re-trial. No new evidence may be presented at the

  re-trial, with the possible exception of updated expert testimony. The costs of supplementary

  discovery and preparation for the re-trial are likely to be minimal.

         Moreover, the Court balances the costs of delay. The jury found patent infringement.

  Mondis has a statutory right to an award of damages. 35 U.S.C. § 284 (“Upon finding for the

  claimant the court shall award the claimant damages adequate to compensate for the

  infringement.”) A sixteen-month delay in obtaining that damages award is not costless to

                                                    5
Case 2:15-cv-04431-SRC-CLW Document 629 Filed 06/11/20 Page 6 of 6 PageID: 42470



  Mondis.

         The only valid argument made by LG on this motion is that, should the Federal Circuit

  reverse the judgment of liability, the preparations for a re-trial would be a waste. At the same

  time, however, should the Federal Circuit affirm the judgment of liability, grant of a stay would

  result in a substantial delay to Mondis in receiving the damages award it is entitled to. Given

  the minimal costs involved in preparing for re-trial, this Court concludes that it is in the interest

  of justice to deny the stay and proceed with supplementary discovery and motion practice in

  preparation for a re-trial. This case is old already, and there is no reason to make an old case

  even older.

         Of the three elements in the Horizon test, LG has persuaded that only one weighs in favor

  of granting a stay: supplementary discovery has not begun and no date for the re-trial has been

  set. Weighing all the competing considerations, this Court finds that this is not sufficient to

  justify a grant of the motion to stay. The cost to the parties is likely to be minimal and the

  benefit of being ready for re-trial, and reducing the wait for the damages to which Mondis is

  entitled, more than outweighs it. The motion to stay will be denied.

         For these reasons,

         IT IS on this 11th day of June, 2020

         ORDERED that LG’s motion to stay proceedings (Docket Entry No. 617) is DENIED.



                                                      s/ Stanley R. Chesler
                                                 Stanley R. Chesler, U.S.D.J.




                                                     6
